DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to the Request for Continued Examination filed on October 26, 2020.
 	
 	Claims 1-33 are pending.
	

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2020 has been entered.

Response to Arguments
Applicant’s arguments, see pages 9-12, filed 10/26/2020, with respect to the rejection of Claims 1-33 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Osann (U.S. Patent No. 8,265,776).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-33 are rejected under 35 U.S.C. 103 as being unpatentable over Biederman (U.S. Patent No. 7,240,224) in view of Karam (U.S. Patent No. 7,613,939) and in further view of Osann (U.S. Patent No. 8,265,776).

 	As to Claim 1, Biederman discloses a conferencing system comprising: a control unit (Power Sourcing Equipment 22, Figure 2) having a data bus, a power bus, an output port in communication with the power bus, and a sensor in communication with the output port capable of sensing one or more power characteristics at the output port (Column 5, Lines 16-19); and 
 	a first conferencing unit (Powered Device 24, Figure 2) in communication with the data bus of the control unit (Power Source Equipment 22, three powered Device 24, 26, and 28 and three transmission Media 30, 32, and 34, Figure 2), the first conferencing unit having an input port in communication with the power bus via connection to the output port of the control unit, an output port in communication with the power bus (The three Powered Devices 24, 26 and 28 are linked in a chain between inputs and outputs on the communication bus. Column 3, Lines 40-43); 
 	wherein data associated with the sensed power characteristics at the output port of the first conferencing unit is capable of being communicated over the data bus to the control unit (Column 4, Lines 16-18).
Biederman does not expressly disclose a sensor first and second sensor in communication with the output port of the first conferencing unit capable of sensing one or more power characteristics of power output at the output port of the first conferencing unit.
 	Karam, in the same field of endeavor, teaches a sensor in communication with the output port of the first conferencing unit capable of sensing one or more power characteristics of power output at the output port of the first conferencing unit (First Powered Device 14 senses a power demand and a power classification signal, “power characteristics of power output”, on the output port of said First Powered Device 14, which is used to determine the amount of power to provide to the Second Powered Device 16. Column 5, Lines 42-67, paragraph bridging Columns 5 and 6, and Column 6, Lines 26-50).
 	At the time of filing, it would have been obvious to a person of ordinary skill in the art to have combined a conferencing system providing power to additional conferencing units as taught by Biederman, with including a sensor in the output port capable of sending power characteristics of power output as taught by Karam.  The motivation would have been to allow for additional device to be connected and detected by each device in order to provide power to reduce network complexity. 
 	Bierderman-Karam, fail to teach a first and second sensor in communication with the output port capable of sensing one or more power characteristics at the output port.
 	Osann, in the same field of endeavor, teaches a first and second sensor in communication with the output port capable of sensing one or more power characteristics at the output port (Energy Monitoring And Control point sensors are installed at each output port to sense one or more power characteristics at said output ports to monitor and control power consumption feedback information at each point in the network.  Column 5, Lines 25-57, Column 9, Lines 3-22).
 	At the time of filing, it would have been obvious to a person of ordinary skill in the art to have combined a conferencing system providing power to additional conferencing units as taught by Biederman-Karam, with including a multiple sensors in the output port capable of sending power characteristics of power output as taught by Osann.  The motivation would have been to independently monitor and control power consumption feedback information at each point in the network.

 	As to Claim 2, Biederman-Karam-Osann teach the system as previously discussed in Claim 1.  -Osann further teaches a second conferencing unit in communication with the data bus of the control unit (Powered Device 26, Figure 2), the second conferencing unit having an input port in communication with the power bus via connection to the output port of the first conferencing unit, an output port in communication with the power bus, and a third sensor in communication with the output port of the second conferencing unit capable of sensing one or more power characteristics at the output port of the second conferencing unit; wherein data associated with the sensed power characteristics at the output port of the second conferencing unit is capable of being communicated over the data bus to the control unit (Column 5, Lines 25-57 and Column 9, Lines 3-22)).

 	As to Claims 3 and 16, Biederman-Karam-Osann teach the system as previously discussed in Claim 1.  Biederman further teaches wherein the output port of the control unit and the input port and the output port of the first conferencing unit is in communication with the data bus (Communication Line 30, Figure 2).

 	As to Claims 4 and 17, Biederman-Karam-Osann teach the system as previously discussed in Claim 3.  Biederman further teaches wherein each of the output port of the control unit and the input port and output port of the first conferencing unit is in communication with a respective connector jack (Column 3, Lines 22-40).

Claims 5 and 18, Biederman-Karam-Osann teach the system as previously discussed in Claim 4.  Biederman further teaches wherein the input and output ports of the first conferencing unit are interchangeable (Column 3, Lines 22-40).

 	As to Claims 6 and 19, Biederman-Karam-Osann teach the system as previously discussed in Claim 3.  Biederman further teaches wherein the output port of the control unit and the input port and the output port of the first conferencing unit is in communication with the data bus and the power bus via connection by a cable (Figure 2; Column 3, Lines 22-40).

 	As to Claims 7 and 20, Biederman-Karam-Osann teach the system as previously discussed in Claim 1.  Biederman further teaches wherein the data bus is a wireless data bus wirelessly in communication with the first conferencing unit (Column 2, Lines 60-65).

 	As to Claims 8 and 21, Biederman-Karam-Osann teach the system as previously discussed in Claim 1.  Biederman further teaches a wireless router in communication with the control unit and the first conferencing unit (Column 2, Lines 60-65).

 	As to Claims 9 and 22, Biederman-Karam-Osann teach the system as previously discussed in Claim 1.  Biederman further teaches wherein the one or more power characteristics is selected from the group consisting of power, voltage, current, efficiency, load regulation, drift, and dynamic response (Column 5, Lines 4-21).

Claims 10, 23 and 29, Biederman-Karam-Osann teach the system as previously discussed in Claim 1.  Biederman further teaches wherein each sensor of the control unit and the first conferencing unit comprises circuitry capable of sensing voltage and current (Column 5, Lines 4-21).

 	As to Claims 11, 24 and 30, Biederman-Karam-Osann teach the system as previously discussed in Claim 1.  Biederman further teaches wherein the control unit processes one or more of the sensed power characteristics and outputs data for presentment to a user (Column 5, Lines 40-45).

 	As to Claims 12, 25 and 31, Biederman-Karam-Osann teach the system as previously discussed in Claim 2.  Biederman further teaches wherein the control unit detects an order of connection of the first and the second conferencing units by processing the one or more power characteristics sensed at the respective output ports of the first and the second conferencing units (Column 4, Lines 10-45).

 	As to Claims 13, 26 and 32, Biederman-Karam-Osann teach the system as previously discussed in Claim 1.  Biederman further teaches wherein the control unit determines whether a second conferencing unit can be connected to the output port of the first conferencing unit by processing the one or more power characteristics sensed at the output port of the first conferencing unit (Column 4, Lines 10-45).

 	As to Claims 14, 27 and 33, Biederman-Karam-Osann teach the system as previously discussed in Claim 1.  Biederman further teaches wherein the first conferencing unit is selected from the group consisting of a microphone, a microphone unit, an interpreter station, a digital transmitter, a speaker, a repeater, an extension unit, and a power inserter (Column 1, Lines 15-21).

Claim 15, Biederman further discloses a conferencing system comprising: a control unit (Power Sourcing Equipment 22, Figure 2) having a data bus, a power bus, an output port in communication with the power bus, a sensor in communication with the output port capable of sensing one or more power characteristics at the output port, and an output interface (Column 5, Lines 16-19); 
 	a first conferencing unit (Powered Device 24, Figure 2)  in communication with the data bus of the control unit, the first conferencing unit having an input port in communication with the power bus via connection to the output port of the control unit, an output port in communication with the power bus, and a sensor in communication with the output port of the first conferencing unit capable of sensing one or more power characteristics at the output port of the first conferencing unit (Column 5, Lines 9-12); and 
 	a second conferencing unit (Powered Device 26, Figure 2) in communication with the data bus of the control unit, the second conferencing unit having an input port in communication with the power bus via connection to the output port of the first conferencing unit, an output port in communication with the power bus, and a sensor in communication with the output port of the second conferencing unit capable of sensing one or more power characteristics at the output port of the second conferencing unit (Column 5, Lines 9-12); 
 	wherein data associated with the sensed power characteristics at the output ports of the first and the second conferencing units are capable of being communicated over the data bus to the control unit and processed for output to the output interface (Column 4, Lines 16-18).
However, Biederman does not expressly disclose a sensor in communication with the output port of the first conferencing unit capable of sensing one or more power characteristics of power output at the output port of the first conferencing unit.
 	Karam, in the same field of endeavor, teaches a sensor in communication with the output port of the first conferencing unit capable of sensing one or more power characteristics of power output at (First Powered Device 14 senses a power demand and a power classification signal, “power characteristics of power output”, on the output port of said First Powered Device 14, which is used to determine the amount of power to provide to the Second Powered Device 16. Column 5, Lines 42-67 and Column 6, Lines 1-58).
 	At the time of filing, it would have been obvious to a person of ordinary skill in the art to have combined a conferencing system providing power to additional conferencing units as taught by Biederman, with including a sensor in the output port capable of sending power characteristics of power output as taught by Karam.  The motivation would have been to allow for additional device to be connected and detected by each device in order to provide power to reduce network complexity. 
 	Bierderman-Karam, fail to teach a first and second sensor in communication with the output port capable of sensing one or more power characteristics at the output port.
 	Osann, in the same field of endeavor, teaches a first and second sensor in communication with the output port capable of sensing one or more power characteristics at the output port (Energy Monitoring And Control point sensors are installed at each output port to sense one or more power characteristics at the output port.  Column 5, Lines 25-57, Column 9, Lines 3-22).
 	At the time of filing, it would have been obvious to a person of ordinary skill in the art to have combined a conferencing system providing power to additional conferencing units as taught by Biederman-Karam, with including a multiple sensors in the output port capable of sending power characteristics of power output as taught by Osann.  The motivation would have been to independently monitor and control power consumption feedback information at each point in the network.



Claim 28, Biederman further discloses a conferencing system comprising: a control unit (Power Sourcing Equipment 22, Figure 2) having a data bus, a power bus, an output port in communication with the power bus, and a sensor in communication with the output port capable of sensing one or more power characteristics at the output port (Column 5, Lines 16-19); and 
 	a plurality of conferencing units (Powered Devices, Figure 2) each in communication with the data bus and each comprising an input port and an output port in communication with the power bus, each input port being in communication with the power bus via connection to either one of the output port of the control unit or the output port of another one of the plurality of conferencing units, each of the plurality of conferencing units further comprising a sensor in communication with the output port of the conferencing unit capable of sensing one or more power characteristics at the output port of the conferencing unit (Column 5, Lines 9-12); 
 	wherein data associated with the sensed power characteristics at each of the respective output ports of the plurality of conferencing units are capable of being communicated over the data bus to the control unit (Column 4, Lines 16-18).
 	However, Biederman does not expressly disclose a sensor in communication with the output port of the first conferencing unit capable of sensing one or more power characteristics of power output at the output port of the first conferencing unit.
 	Karam, in the same field of endeavor, teaches a sensor in communication with the output port of the first conferencing unit capable of sensing one or more power characteristics of power output at the output port of the first conferencing unit (First Powered Device 14 senses a power demand and a power classification signal, “power characteristics of power output”, on the output port of said First Powered Device 14, which is used to determine the amount of power to provide to the Second Powered Device 16. Column 5, Lines 42-67 and Column 6, Lines 1-58).
Biederman, with including a sensor in the output port capable of sending power characteristics of power output as taught by Karam.  The motivation would have been to allow for additional device to be connected and detected by each device in order to provide power to reduce network complexity. 
Bierderman-Karam, fail to teach a first and second sensor in communication with the output port capable of sensing one or more power characteristics at the output port.
 	Osann, in the same field of endeavor, teaches a first and second sensor in communication with the output port capable of sensing one or more power characteristics at the output port (Energy Monitoring And Control point sensors are installed at each output port to sense one or more power characteristics at the output port.  Column 5, Lines 25-57, Column 9, Lines 3-22).
 	At the time of filing, it would have been obvious to a person of ordinary skill in the art to have combined a conferencing system providing power to additional conferencing units as taught by Biederman-Karam, with including a multiple sensors in the output port capable of sending power characteristics of power output as taught by Osann.  The motivation would have been to independently monitor and control power consumption feedback information at each point in the network.

Conclusion



	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert B McAdams whose telephone number is (571)270-3309.  The examiner can normally be reached on Monday - Thursday 7am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.B.M./Examiner, Art Unit 2456                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456